Case 0:09-cr-60212-KAM Document 105 Entered on FLSD Docket 10/29/2020 Page 1 of 14




                 U rtited States DistictCourtForThe Southern DistictO fFlorida

                                    (Pa1m BeachDivision)
                                Case N o.09-cr-60212-K AM           FILED BY Fcj' D C .       .




                                                                          02T 2S 2220
                                 U nited States Of Am erica               ANGELA E.NOBLE
                                                                         GLE
                                                                         s. RK U S DIST. CX
                                                                           D.oFFk#.-w.Rs  .




                                            Vs.




                                      Gregory W elch




                              M otion To Term inate Probation


                      Pursuantto FederalRule ofCrim inalProcedure 32




     Com esnow PetiionerGregory W elch TTM r.W elch''whofilqsthism otion pro se
     pzaysthatthiscourtconstruesthism otion Liberally see H ainesv K erner 404 U .S
     519(1972)M r.W elchfilestllisinstantpetitiontoberelieved ofhousearrestandor
     supervised releasein itsTTEN TIR ET Y'' M r.W elch hassince from the lastfiling of
'



i
  l             Case 0:09-cr-60212-KAM Document 105 Entered on FLSD Docket 10/29/2020 Page 2 of 14
  j
  l .



  I
' j
1 ;
  I
1           j
            !
8           1
            I           llispriormotionformodificationofhisSupeM sedrelease.lifehavechangedfor
! l
i                       u,ebettersinceMr.welchheisasmdentatTheuniversityofMiamiparalegal
1           l
' !
  $                     Program inwhichhehasa91%.W elchhasattendedLaw&M acronomics
                        ConferencesatYALE Schooloflaw.M oviedirectorshavestartedputtingtogether
            l
                        a treatm entfora m ovie aboutM r.W elch Life and how he hascom e to understand
                        learn and know the law from a uniqueperspective.B eing on Probation isdifficult
1
.

                        because ithauntsM r.W elch w ith the stigm a ofconstantly being leftw ith an Idea
                        thatPrison loom soverlzishead since attencling theU niversity OfM iam iM r.
                        W elch have since acqttired em ploym entw ith the Supelvisorofelectionsin w lzich
            1
            I
            ;
                        heiscountingballotsasaBi-paxisanpoleworkerhisJobisnotàasedonpolitical
                        affiliationsbutdoing w hatisrightin a tim ewhen itism uc.h needed.M r.W elch
            r
                        bringsthism atterbefore the com'tsto have the probation and orsupervised release

            1
                        Term lnated because M r.W elch w illbe film ing aswith Film ing there isa
        1               possibiliv tlaathewinbetravelinganduaatuaerewin benotallouedtimeinwhicla
        I
        i


        j               hewillreturnbeingonsupervisedreleaseevenifhewasgiventimetotravelitwill
                        notsufficethe ;m e itw ould take to be hom e.M r.W elch doesnotw ish to go back
        I

        I
        1               toprisoninanyFashionsincehisreleasethetimelineofwelchaccomplishments
                        speaksforitself
                           1. On June 25 2020 M r.W elch did an interview with the public defender's
                              office aboutthe sigt ficance oflearlzing the law and helping othersw hile
        1
        I                     stillgoingthroughhisownpersonalhardship
        l                  2. 0n July 31 M r.W elch then did anotherInterd ew w ith the FederalPublic
        I
        '
        j
                    '
                              defenderstlzistlmeasaCLE TrainingtohelpAttorneysunderstandthe
                                     '


                              sigi ficance ofhelping clientswho do notknow how to talk to attorneysand
'




        Case 0:09-cr-60212-KAM Document 105 Entered on FLSD Docket 10/29/2020 Page 3 of 14
    l                                        .
    i

    I

                   how attorneyscan relate to them during tim es ofdifficulty the attendees
                   w ere m oreth* 65 differentareas oflaw and legalProfessionals
                3. M r.W elch has abook thatis In a publication thatw illbe outin Febnlary

    I           4.Mr.Welchstillworkswithindividualswhoareinneedofaidorassistance
                   thatreach outthrough zoom m eetings orthrough connecting on the internet
                   dueto socialdistancing and the factthatM r.W elch isa person who have
                   underlying conditionsw hich heisto be infected hew illm ore thm1likely
                   face death M r.W elch
                5. M r.W elch hassigned up forGrand Canyon U niversity and is attending
    l              currently
                6. M T.W elch hassigned up forspring classesatBrow ard college to speed up
                  .



                   theprocess ofobtaining hisbachelor'sdegree
                7. M r.W elch hasbeen invited to attend the U rliversity ofM iam iSchoolof
                   Law upon com pletion ofhis Bachelor'sD egree M r.W elch w as also
    '              encom aged to give up llispreviousinvitesto ''Any''other1aw schoolin
                   w lzich he applied and/oroffered M r.W elch to attend upon com pletion oflzis
    I
    l              scholarslzipapplicationtthatisaquestionthatM rW elch is stillfocusing On
                                                                     .


    i
                   A ttena'
                          1ng Y AIIE FU LL TIM E in the nearfuture
                8.M r.W elchhasattendedaconferenceatVAT,E Urliversitylnwllichhewas
    1              lnd ted itw as notbecause M r.W elch w ésnota person oflntegrity itis
                   because he IS an individualthathas changed hislife and heisbeing aw arded
    i
    p              accordingly.
    i
    :        M r.W elch bringstllisM otion beforethe coM sbecause ofthe factthatanything
    1
             can happen aswhathashappened before in w llich M r.W elch w as granted To be
             taken offan ankle m onitoring


    !
    i
    1
    I
Case 0:09-cr-60212-KAM Document 105 Entered on FLSD Docket 10/29/2020 Page 4 of 14




                                    ProceduralH istory


     Petitionerw asconvicted on a 1 countindic% entin the Southern DistrictofFlorida
     forFelon in Possession ofFirearm 922g Petitionerw assentenced asan A CCA on
     Sept17,2010,Petitionerappealed his sentence seeU nited Statesv W elch 683 F.3d
     1301(2012)PetxonerAppealwasDeniedthenPetitionFiledaW ritOfCertiorari
     To the Suprem e Court Thatw asD enied on January 7,2013.Petitionerthen Filed a
     28 USC 2255 ln 2013 thatw asD enied In 2014 petitionerthen Filed an A ppealand
     writofCertiorarito the Suprem e CourtThatw as Granted based on the Fact
     PetitionerChatlenged the Retroactivity O fJolm son v Urlited States 135 S,ct2254
     (2015)PetitionerwonCertiorariandwasgrantedaRemandtotheDistrictcoul't
     H ow everPetitionerD id N otreceive any relieffrom the Judgem entUntilPetitioner
     FiledforReliefBasedonanactofHeroism under18 USC 3582(c) (1)(a)(i)
     during thetimethatpetitionerjiledhismotionCOW D 19becameaglobal
     pandemicthata%ectedtheprisonsandsubsequentlyPetitionersHealthPetitioner
     wJsgrantedReliefbythisCourtIN WHICH PETITIONER ISTHAXKFUL.The
     petitionerw asreleased on M ay 21,2020.


                                        Discussion
     Sincebeing released from Custody PetitionerH ave m aintained stable em ploym ent
     in w llich he w orks fulltim e doing voterengagem entforthe Supervisorof
     Elections
      Petltionerhas also been doing speaking engagem entsw 1t.
                                                             13the FederalPublic
     D efender'soffice hassince then becom e an advocate to help individualsw ho w ere
Case 0:09-cr-60212-KAM Document 105 Entered on FLSD Docket 10/29/2020 Page 5 of 14




      and are stillin the legalsystem obtain reliefand Petitionerhave also continued to
      assistthe Public defendersin notifying them ofnotable cases and issueswith
     defendantswho are in need ofassistance and w ho qualify forhelp.The petitioner
     hasbeen offered speaking engagem entsin differentpm'tsofthe cotm try once
      COW D isundercontrolhow everPetitionerisin N O w ay trying to violate orgo
     back to incarceration dueto the factofw hy petitionerw asreleased..this courthas
     jtlrisdictiontoM odifyorRevokeHousearrestbasedonFederalruleofcriminal
     Procedure 32.2.PetitionerpraysthattlliscourtVacate and orM odify the house
     arrestdue to the factPetitionerH ave served m ore tim e thatis allow ed forthe statue
     thathew asconvicted forThe tim e thatM r.W elch has served M r.W elch isEligible
     forEarly termination pm suantto theFactthatM r.W elch hasdone ...


                                         Conclusion
     Petitionerpraysthattlliscourttakesinto consideration the above Facts Grantthe
     requestand orTerminatepetitioners H om e confinem entorsim ply Terminate
     Supelvised Release in itsEntirety based on the Factwithin lessthen 6 m onthsM r.
     W elch Have notonly shown thathe isw illing to com ply to the Rules and law s of
     society M r.W elch isdoing w hatittakesto reconnectand to gethislife back on
     tack based on 18 U SC 3564 itaffords the Courtthe ability to Term inate M r.W elch
     Probation.M r.W elch hasnotonly show n thathe hasw hatittakesto becom e a
     bettercitizen w orking going to schoolhaving nllm erous offers ofsuccessand itis
     only going to getbetterThiscircllitprecedentauthorizes courtsto term inate
     probation seethe United Statesv H anoch case no .:8:17-cr-206-T-33crt.M rW elch
     18 U SC 3553 a FactorsW arranta reduction ofsentenceptlrsuantto U nited Statesv
     Pepper562U.S.476(20011)inPepperittalksspecifically aboutdefendantsthat
Case 0:09-cr-60212-KAM Document 105 Entered on FLSD Docket 10/29/2020 Page 6 of 14




     have com pleted post-sentencing rehabilitation here M r.W elch have gone to Prison
     with ignorance ofthe law then acquire the skills necessary to notonly fightforhis
     freedom butthe sldllsneeded to betterhim selfand to help otherssldllsthathe has
     andisapplying rightnow andbeing on Supervised releaseand orHom e
     confinem entis a hindrance.Since sm dying Law M r.W elch have learned thatyottr
     w ord is everytlling and ifM r.W elch hasnotkepthisw ord orshow n thathe is
    w orthy ofEady term ination itis a totalM istake forhim to notbe ableto Term inate
     thisGraveinjusticewlzichconinuestoplagueMr.W elch

                                     Certificate ofService




     IGregory W elch Certify thatatnle and correctcopy hasbeen sentto A U SA On
     tllis 28 D ay OfOctober 2020.


     United StatesD epartm entOfJustice
     United StatesAttorney O ffice
     Southem DistictOfFlorida
     500 A ustalian Avenue.ysttite 400
     W estPalm Beach Fl33401
Case 0:09-cr-60212-KAM Document 105 Entered on FLSD Docket 10/29/2020 Page 7 of 14




                                                         Respectfully subm itted
                                                             ys/Gregory W elch
                                                      GregoryW elch pro se
                                                          1007 South 21 avenue
                                                  H ollywood Florida 33020
    Case 0:09-cr-60212-KAM Document 105 Entered on FLSD Docket 10/29/2020 Page 8 of 14
10/28/2020                               Gmail-FW:GregoryW elchinterview -June25th at3 pm



             H i- O scar.Greg w illbehere in the oë ce forthe
             interd ew .


             Can you send m e the Zoom info to send out? Thanlts.


             From:FPDTECH
             Date:M onday,June 15,2020 at11:38 AM
             To:zzFB m l
                       - Al
                          lAdorneys<zzFLSmlA1l Attorneys@ fd.org>
             Cc:OscarParrales                     -
             Subled:SavetheDate!



             O n June 25th at3pm w e're going to have a video CLE.
             The guest star ofthe CLE is Gregory W elch.A syou
             know ,Gm g w asthe Petitionerin the S.Ct.casesthat
             m ade Johnson retroactive and w as recently released on
             a CR m otion.Greg is going to talk to usabuthis life,his
             case,and w hathe's doing now .Should be good!
'




             Case 0:09-cr-60212-KAM Document 105 Entered on FLSD Docket 10/29/2020 Page 9 of 14
        10/28/2020                                           Gmail-FW:Gregory Welchinterview -June 25that3 pm


    j          .gj             @
    l
    p
      j j               lr all                                                              Gregorywelch<gregormelchz8@gmailacom>
    l          :G regory W elch interview -June 25th at3 pm
         GregoryW elch <gregorywelchz8@ gmail.coml                                                              Mon,Jun22,2020 at12:03 PM
/

!
    ,      Sentfrom my iphone
    l
    l       Begin forwarded message'
                                   .


                     Date:June 22,2020 atn :56:29 A M EDT
                     To:Gregory W elch <gregorywelchz8@ gmail.com>
                     Subject:RE:GregoryWelchinterview -June25that3 pm
I



                     Iwillatlend(until4).Iwillaskifanyonefrom RocNationwantstojoinandletyouknow iftherewillbe
    i                anyothera/endees
    1
    I


    I
    '
                     From:GregoryWelchqgregorywelchz8@gmail.com>
    l                Sent:Monda June22 202011:51A               -
    l
    $                Subled:Fwd:GregoryWelchinteryiew-June25that3pm
    (                                                        .
    !
    I
                     ExternalEmail- Exercise Caution


    !                Sentfrom my iphone



    i


                     Jenner& Block LLP
    I
    '
                     9l9n irdAvenue,New York,NY 10022-3902 Ijenner.com
    ;                +1 2l289l 1645ITEL
    l                +1 6469835211IMOBILE
    I
    i
                     +1212 9090805jFAX
                      ownloadV-card 1Mew Biogtgp-bx
                     CONFIDENTIALIW WARNING:Thisemailmaycontainprivilegedorconfidentialinformationandisforthesoleuseoftheintended
                     recipienqs).Anyunauthorizeduseordiscl
                                                         osureofthiscommunicati
                                                                              nni
                                                                                sprohibited.If#oubeli
                                                                                                    evethatyouhavereceivedthisemai
                                                                                                                                 li
                                                                                                                                  nerrnr,
    I                plerenoti
                             fythesenderimmediatel
                                                 yanddeleteitfromyoursystem.  .

    1
                     Begin foM arded message:
                            rrnm .M inhnnl(-tmrlIqn eM inhnml R nnlqne fd nrnb
    i
             Case 0:09-cr-60212-KAM Document 105 Entered on FLSD Docket 10/29/2020 Page 10 of 14
        10/27/2020    Gmail-RE:SAVETHE DATE--''
                                              RACEINTHE CRIMINACJUSTICESYSTEM SPEAKERS'
                                                                                      '-GREG WELCH,7/31/20@ 1:30PM AN...


i        j                     m al
                                  -1                                                    oregowwelch<gregowwelcszaogmail.com>
I

         RE :SAVE THE DATE - ''RA C E IN THE CR IM INA L JUSTIC E SYSTEM S PEA KERS''-
         GREG W ELCH,7/31/20 @ 1:30 PM AND PROFESSOR STEPHEN BRIGHT,8/13/20 @
    '    1:30 PM
                 -W W- =F-.
                          -.VA < '                         :(
'                                                                                                           W ed,Jul29,2020 at12:31AM
         To:GregcryW e c <gregorywelchz8@ gmail.com>

           Thîsissofantu tic!

                  -
                          ;          ;
           From:GregoryWelch<gregolywelchz8@gmail.cbm'
                                                     :
           sent:Tuesday,July28,2020 10:04 PM
           To:MichaelCnnlso <MichaelCnnlso@ fd.org>;Tracy Dreispulfrrac'y Dreispul@ fd.org>;RobertP.Harris
                                                  -

           <rhar:s@robeAarislae rm.com>,Harrison,LindsayC.xtl-larrisontt
                                       '
                                                                       v nner.com>;Maro Mitchell
           <Marq@ chainlesschange.
                                 org>'
                                     ,MaryPrice<Mprice@ famm.orgl
           Subject:Fwd:SAVETHE DATE- ''RACE IN THE CRIMINALJUSTICESYSTEM SPEAKERS''- GREG WELCH,
           7/31/20 @ 1:30 PM AND PROFESSOR STEPHEN BRIGHT,8/13/20 @ 1:30 PM

    I
    '      ExternalEmail- Exercise Caption                                                                                              .




           sentfrom myiphone
                      '

                      j                                   ..                                                    .oj
                                                                                                               ...=



           Jenner& Block LLP
           1099 New YorkAvenue.N.W
    1      Suite900,Washington,DC 20001-4412 Ijennencom
           +1202 6396865 1TEL
           Pro                'She lHer

             own oad V-car                Iew Bioga p-k

           CONFIDENTI
                    ALI
                      TYWARNING:Thi
                                  jemai
                                      lmaycontainprivi
                                                     legedorconsdenti
                                                                    ali
                                                                      nf
                                                                       ormationandisforthesoleuseoftheintendedrecipi
                                                                                                                   entts).Any
           unaumori
                  zef'
                     àjl/d'fùté'
                               èldgu'
                                    ké'/i'iscommunicagoni
                                                        sprohibited.Ifyoubeli
                                                                            evethatyouhaverecei
                                                                                              vedthi
                                                                                                   semaili
                                                                                                         nerror,pl
                                                                                                                 easenoti
                                                                                                                        fythesender
    .
           imm ediatelyanddeleteitfrom yoursystem.
    l      puotedteuxdden!
    l
    I
                          A     u.
                                '    .     ..
                          x -.,.... ,     y ,
  Case 0:09-cr-60212-KAM Document 105 Entered on FLSD Docket 10/29/2020 Page 11 of 14
10/27/2020                                  Gmail-Agenda -ThirdConferenceon Law and Macro

       'eAj
       .


 d            G m ail                                                  GregoryW elch <gregorm elchz8@ gmailacom >


 Agenda -Third Conference on Law and M acro
 Lauro,Laura <laura.lauro@ yale.edu>                                                        Fri,Oct16,2020 at8:55 AM
 To:Gregory W elch <gregol
                         ywelchz8@ gmail.com>

    HiGregory,
   Fantasdcthatyoucotlldjoin!PleasekeepintouchwiththeLaw andM acroupcomingeventqthrough:
    info@ lawandmacro.org


   Take good care,


    Laura



    ConferenceandEventsSpecialist
   YALE LAW SCHOOL

    Office203436-8408 IM obile203376-9802
   Iouotedtexthidden)




                         4.
 Case 0:09-cr-60212-KAM Document 105 Entered on FLSD Docket 10/29/2020 Page 12 of 14
                              GradesforGregoryWel
                                                ch:Uni
                                                     versityofMiamiParalegalCerti
                                                                                fi
                                                                                 cateProgram

G rades for G regory W elch

Arrange By

 Due Date




NAME                              DUE                              STATUS SCORE OUT OF

Foundations Assignm ent1:
Prelim inary lntake Client
Interview                          Oct7 by 11:59pm                                38           40    (-
                                                                                                      ;-
                                                                                                       :1;1



Foundations Assignm ent2:
Demand Letter(ClientBased)         Oct16 by 1l:59pm                               35           40    @=


Foundations Assignm ent3:
LegalAnalysis-IRAC                 Oct21byl1:59pm                                 Qk
                                                                                   .           60    (-
                                                                                                      ;-
                                                                                                       qi;7


Foundations ITest
                                   Nov 4 by 10:30pm                                            l50


Foundations Assignm ent5:
Follow -up Interview               Nov 6 by 11:59pm                                            40



Foundations Assignm ent6:
Com plaintand Sum m ons            Nov 11 by 11:59pm                                           80



Foundations Assignm ent7:
Draoing ofDiscovery (Party)        Nov 18 by 11:59pm                                           60


Foundations Assignm ent4:
Com plete Proficiencies in
W estlaw and Lexis Advance         Nov 18 by 11:59pm                                           40
                       Case 0:09-cr-60212-KAM Document 105 Entered on FLSD Docket 10/29/2020 Page 13 of 14
-- '                                                                                                 .
                                                                                                 ko
                                                                                                  dl
                                                                                                   r
                                                                                                   !f
                                                                                                    'xst
                                                                                                       '
                                                                                                       rA
                                                                                                        ou
                                                                                                         on
                                                                                                          eoI
                                                                                                            -At
                                                                                                            a a
                                                                                                              '
                                                                                                              D,l
                                                                                                                ,u                                               '.
                                                                                                                                                                  :
                                                                                                                                                                  . .'
                                                                                                                                                                     .'..-
                                                                                                                                                                         ,L- .,
                                                                                                                                                                              '
                                                                                                                                                                              -.
                                                                                                                                                                               '.:.' ''
       hk  '
                           PBESDFI/MLYTD SYAL                        ra '                        lljlrzn                            PRLM                                    ' l'                      -
               >-                                                      '-'           m -,         --$  14?a15
                                                                                                    ---x--rs ,4
                                                                                                              .
                                                                                                                                                 '                                                    -
                                                                                                                                                                                                      '
                   N                                                                                                                             I
                                                                                                                           .

                                '
                                                    .                                                              .
                                                                                                                                 .--u
                                                                                                                                   jj
       '
                            j             UNITED STATES                                      P R IO R IT i                                              7qM.J4?qAnnuu-a.
                                                                                                                                                                       n>-4.
                                                                                                                                                                           tq@.
                            (
                                          POSTALSERVICE.
                                                      '
                                                                                                M A IL '                                             Fxou, reo-z wjtxlo t-(
                            (                                                '
                            r
                            l
                            Mcted deli
                                     verydatespvcifi
                                                   edfordomestic use.
                                                                                                                                                 .
                                                                                                                                                        ,
                                                                                                                                                        -.
                                                                                                                                                          jjya g.sjyysoao   k
                                                                                                                                                                               jyyjjzojj
       .                    !
                            ktdomestïcshipmentsinclt'
                                                    ldeupto$50ofïnsurance(restrictionsapplylr
                                                                                                                                                          t-/ gJos-o                                  J         .
                                                                                                                                                                                                                '
                            ISTrackingolncluded fordomesticand manyinternationaldestinations.
       '                    (
       /
       '
                            '
                            J
                            'tedi
                                nternationalinqurancem                                                                                                    At'
       t                    .
       j                    G
                            rnus.ed i
                                    nt ematiohal
                                      -.-
                                                 ly,acustomsdeclaratign form isrequired.                                                                   .     .
                                                                                                                                                                             ..
                            'cedois-
                            ,
                                   hb'
                                     t co v
                                          '
                                          e r
                                            c e
                                              rtal
                                                 nItems, Foruel
                                                              at
                                                               lsregardlngclalmsexclusf
                                                                                      onsseethe                                         k
                                                                                                                                        .z
                                                                                                                                         ,.
                                                                                                                                          ,.
                                                                                                                                           4s
                                                                                                                                            ,
                                                                                                                                            az-,r
                                                                                                                                                .7.-- '' '#V                        .
                                                                                                                                                                                         -
                                                                                                                                                                                             1,
                                                                                                                                                                                              .
                                                                                                                                                                                              ,
                                                                                                                                                                                              .-
                                                                                                                                                                            z.. *
                                                                                                                          .. .j
                                                                                                                              jjxajjj,jr rj..'
                                                                                                                              '              (       '!
                            '
                            t                                                                                             :                                      .. .

       i                                                                                                                       '
                                                                                                                               i
                                                                                                                               '55'1
                                                                                                                               -'  'l
                                                                                                                                   '
                                                                                                                                    hi' '''$
                                                                                                                                           '':
                                                                                                                                             '
                                                                                                                                                          ' ,.
                                                                                                                                              ' '' '''''''-''
                                                                                                                                                      '
                                                                                                                                             '.' ..' '' ..
                                                                                                                                                           'i''''''                     N
                                                                                                                                                                                        j.j
                                                                                                                                                                                          t
                                                                                                                                                                                          :;
                                                                                                                                                                                           j
                                                                                                                                                                                           ;
                                                                                                                                                     ,.
                                                                                                                                                                              -'
                                                                                                                                                                               -lzt c(oysaa .5 jyt
                                                                                                                                                                                                 a
                   FLAT RATE ENVELO PE                                                                                                                                                                          y

                                                                                                                                                                        '
                                                                                                                                                                             c           taiocw 3*
                                                                                                                                                                                                 '.
                                                                                                                                                                               .

                   T                CKED K INSURED                                           Toscsesdotef
                                                                                                        e
                                                                                                        heo
                                                                                                          eo
                                                                                                           erc
                                                                                                             ko
                                                                                                              aje.pl
                                                                                                                   ckup,                                                 )(j---
                                                                                                                                                                     wJt?.    r-a
                                                                                                                                                                                pcjl)opeoxk,
                                                                 .

       .                                                                                            x
                                                                                                    . . ux
                                                                                                        wa                                                              rt.-jr.bt-t.ytk yyyjjy
                                PS00001000014                        EP
                                                                     OD14FMay2020
                                                                        ;12 1/2x 91/2               !
                                                                                                    -
                                                                                                    nj.-
                                                                                                    .
                                                                                                  USPS.GOM/PICKUP                           j                                                             '     .j

< .l           '       .
                           ''- rn mvovm   r== .
                                              =**= = = = == r====.
                                                                 ''=*='a==== =- v .-,-.-.
                                                                                        .-    == ;
                                                                                                 c= = a>= r.= = = .-..'CCornorm a-emuo r rmatR=+= == v ''''Y 'Y=K== ==*= m z,
                                                                                                                                                                            = a.-'-= = '' ''''''''    '   '''
Case 0:09-cr-60212-KAM Document 105 Entered on FLSD Docket 10/29/2020 Page 14 of 14
